On Motion for Rehearing.
MORROW, Presiding Judge.
The motion for rehearing is based upon the statement that appellant has not been financially able to obtain copies of the transcript, but that he can obtain the transcript by the 31st day of May, 1934; that is to say, he can have the statement of facts and bills of exception on file by that time. Unfortunately, the time has elapsed within which the bills of exception and statement of facts can be considered. The statute, article 760', O. C. P. 1925, provides that the statement of facts must be filed within ninety days after notice of appeal is given. Likewise, the bills of exception, if filed within the time sought by appellant, would be too late to authorize this court to consider them.
The motion for rehearing is overruled.